UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED August 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number 000-26331 GREYSTONE LOGISTICS, INC. (Exact name of registrant as specified in its charter) Oklahoma 75-2954680 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 1613 East 15thStreet, Tulsa, Oklahoma 74120 (Address of principal executive offices)(Zip Code) (918) 583-7441 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to post and submit such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yes o No x Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:October 12, 2012 - 26,111,201 GREYSTONE LOGISTICS, INC. FORM 10-Q For the Period Ended August 31, 2012 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Page Consolidated Balance Sheets as of August 31, 2012 (Unaudited) and May 31, 2012 1 Consolidated Statements of Income (Unaudited) For the Three Months Ended August 31, 2012 and 2011 2 Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended August 31, 2012 and 2011 3 Notes to Consolidated Financial Statements (Unaudited) 4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3.Quantitative and Qualitative Disclosures About Market Risk 12 Item 4.Controls and Procedures 12 PART II.OTHER INFORMATION Item 1.Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3.Defaults Upon Senior Securities 13 Item 4.Mine Safety Disclosures 13 Item 5.Other Information 13 Item 6. Exhibits 13 SIGNATURES 14 Index to Exhibits
